
	

115 S349 IS: To clarify the rights of all persons who are held or detained at a port of entry or at any detention facility overseen by U.S. Customs and Border Protection or U.S. Immigration and Customs Enforcement.
U.S. Senate
2017-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 349
		IN THE SENATE OF THE UNITED STATES
		
			February 9, 2017
			Ms. Harris (for herself, Mr. Blumenthal, Mr. Booker, Mr. Carper, Mrs. Gillibrand, Mr. Markey, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To clarify the rights of all persons who are
			 held or detained at a port of entry or at any detention facility overseen
			 by U.S. Customs and Border Protection or U.S. Immigration and Customs
			 Enforcement.
	
	
		1.Clarification of right to counsel
 (a)Right to counsel in immigration proceedingsSection 292 of the Immigration and Nationality Act (8 U.S.C. 1362) is amended to read as follows:  292.Right to counsel (a)In generalIn any removal, exclusion, or deportation proceeding or inspection under section 235(a), 235(b), 236, 238, 240, or 241, the person subject to such proceeding shall be entitled to representation (at no expense to the Government) by such authorized counsel as the person may choose.
 (b)Redress optionsIf counsel cannot personally meet with a person subject to holding, detention, or inspection at a port of entry, U.S. Customs and Border Protection or U.S. Immigration and Customs Enforcement, as appropriate, shall provide redress options through which counsel may communicate remotely with the held or detained person during the first hour and thereafter of such holding or detention, regardless of the day or time when such holding or detention began.
						(c)Record of abandonment of lawful permanent resident status or withdrawal of application for
 admissionA person held or detained at a port of entry may not submit a valid Record of Abandonment of Lawful Permanent Resident Status or Withdrawal of Application for Admission if such person has been denied access to counsel in accordance with this section.
 (d)DefinitionsIn this section: (1)InspectionThe term inspection does not include primary inspection (as defined in the policies of the Department of Homeland Security).
 (2)PersonThe term person has the meaning given the term in section 101(b)(3). . (b)Right to counsel or representationSection 555(b) of title 5, United States Code, is amended by adding at the end the following: The right to be accompanied, represented, and advised by counsel or other qualified representative under this subsection shall extend to any person subject to a proceeding, examination, holding, or detention described in section 292 of the Immigration and Nationality Act (8 U.S.C. 1362)..
 (c)Savings provisionNothing in this section, or in any amendment made by this section, may be construed to limit any preexisting right to counsel under section 292 of the Immigration and Nationality Act (8 U.S.C. 1362), as in effect on the day before the date of the enactment of this Act, or under any other law.
			2.Treatment of individuals held or detained at ports of entry or at any CBP or ICE detention facility
 (a)In generalThe holding or detention of individuals at a port of entry or at any holding or detention facility overseen by U.S. Customs and Border Protection or U.S. Immigration and Customs Enforcement—
 (1)shall be limited to the briefest term and the least restrictive conditions practicable and consistent with the rationale for such holding or detention; and
 (2)shall include access to food, water, and restroom facilities. (b)Savings provisionNothing in this section may be construed to limit agencies from complying with other legal authorities, policies, or standards with respect to treatment of individuals held or detained at ports of entry or at any holding or detention facility overseen by U.S. Customs and Border Protection or U.S. Immigration and Customs Enforcement.
